Citation Nr: 0934197	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  03-00 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of back injury with disc herniation at L4-5 and L5-
S1 ("low back disability"), prior to April 21, 2009.

2.  Entitlement to a rating in excess of 40 percent for a low 
back disability, since April 21, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision in which 
the RO denied a rating in excess of 20 percent for the 
service-connected low back disability.  In December 2001, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in December 2002, and the Veteran 
filed a substantive appeal in January 2003.

In June 2002, the Veteran requested the opportunity to 
testify at a hearing before a Decision Review Officer (DRO); 
however, the record reflects that in January 2003, the 
Veteran withdrew this hearing request.

In June 2005, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further action, to include additional development of 
the evidence.  By rating decision in June 2009, the AMC 
granted a 40 percent rating for low back disability from 
April 21, 2009.  Having completing the development requested 
by the Board, the AMC then continued the denial of the claims 
(as reflected in a June 2009 supplemental SOC (SSOC)) and 
returned the appeal to the Board for further consideration.

Although the RO awarded a higher rating during the pendency 
of this appeal, inasmuch as higher ratings are available for 
low back disability, and the Veteran is presumed to seek the 
maximum available benefit for a disability, the Board has 
characterized the appeal as now encompassing the two matters 
set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to September 23, 2002, the Veteran did not have 
symptoms of a disc herniation with root compression and the 
evidence did not otherwise suggest severe intervertebral disc 
syndrome (IVDS).

3.  From September 23, 2002 to September 26, 2003, the 
Veteran had no documented episodes of bed rest prescribed by 
a physician. 

4.  Prior to September 26, 2003, the Veteran had low back 
pain and occasional muscle spasm, but no signs of severe 
lumbosacral strain, to include listing of the whole spine, 
positive Goldthwaite's sign, marked limitation of forward 
bending, loss of lateral motion, or joint space narrowing or 
irregularity.  In addition, range of motion figures indicated 
at most moderate limitation of motion.

5.  From September 26, 2003 to April 21, 2009, the Veteran 
had low back pain, occasional muscle spasm and some 
limitation of motion, but greater than 30 degrees of forward 
flexion; ankylosis of the thoracolumbar spine and periods of 
bed rest prescribed by a physician were not shown.

6.  Since April 21, 2009, the Veteran has had low back pain 
and some limitation of motion; ankylosis of the thoracolumbar 
spine and periods of bed rest prescribed by a physician are 
not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back disability, prior to April 21, 2009, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5293 (as in 
effect prior to September 23, 2002, and as in effect from 
September 23, 2002 to September 26, 2003); 5292, 5295 (as in 
effect prior to September 26, 2003); General Rating Formula 
for renumbered Diagnostic Codes 5237-5243 (as in effect since 
September 26, 2003).

2.  The criteria for a rating in excess of 40 percent for low 
back disability, since April 21, 2009, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, General Rating Formula for 
renumbered Diagnostic Codes 5237-5243 (as in effect since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this case, the Board recognizes that proper notice was not 
provided prior to the initial adjudication of the claim.  In 
a June 2005 letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claim for an increased rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
An August 2006 letter provided similar notice and also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  
After issuance of these letters, and opportunity for the 
Veteran to respond, the June 2009 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The criteria for all higher ratings for evaluating IVDS in 
effect prior to September 23, 2002 and from September 23, 
2002 to September 26, 2003, and the criteria for evaluating 
musculoskeletal disabilities of the spine, in effect prior to 
September 26, 2003, were set forth in the December 2002 SOC.  
The criteria for evaluating musculoskeletal disabilities of 
the spine and IVDS, effective September 26, 2003, were set 
forth in the January 2005 SSOC.

As regards the requirements of Vazquez-Flores, the Board 
finds that the June 2005 notice letter, which informed the 
Veteran of the information and evidence necessary to 
substantiate his claim for an increased rating, read together 
with the August 2006 letter, which explained how disability 
ratings are determined, and the December 2002 SOC and January 
2005 SSOC, which included the pertinent rating criteria, 
satisfies the notice requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned letters are 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the post-adjudicatory notice and 
opportunity to develop the case provided during the extensive 
administrative appellate proceedings served to render any 
pre-adjudicatory notice errors harmless.  See Vazquez-Flores, 
22 Vet. App. at 46.  The Veteran's appeal was first denied in 
July 2001.  Since that time he has been afforded multiple VA 
examinations, with the purpose of determining whether the 
criteria for a higher rating were met.  For example, a 
November 2002 examination was ordered in response to the 
change in DC 5293, effective in September 2002; and the 
October 2008 and April 2009 examinations were ordered as a 
result of the Board's remand instructing that new 
examinations be provided with findings responsive to the most 
recent changes in the rating criteria.  The Veteran has also 
been afforded numerous opportunities to submit evidence and 
argument on these claims since the initial denial in 2001, 
and relevant records identified by the Veteran have been 
obtained.  Considering the extensive development in this 
case, the Veteran has not been prejudiced by the notice 
provided.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of June 
2001, November 2002, October 2008 and April 2009 VA 
examinations.  Also of record and considered in connection 
with the appeal are the various statements provided by the 
Veteran and his representative.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart, 21 Vet. App. at 509-10.  The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

Historically, in February 1991 service connection was granted 
for residuals of a back injury, rated 10 percent disabling 
under 38 C.F.R. § 4.71a, DC 5295, applicable to lumbosacral 
strain.  In May 1996, a 20 percent rating was granted under 
38 C.F.R. § 4.71a, DC 5293, applicable to IVDS, effective 
July 21, 1995.  In June 2009, a 40 percent rating was granted 
under 38 C.F.R. § 4.71a, DC 5243, applicable to IVDS, 
effective April 21, 2009.  While the June 2009 rating 
decision reflects that the 40 percent rating is assigned 
under DC 5243 (for IVDS), the reasoning for the award of a 
higher rating (set forth in the June 2009 SSOC) shows that 
the rating was actually assigned pursuant to the General 
Rating Formula for Diseases and Injuries of the Spine, and 
not under the criteria for IVDS.  This is noted to dispel any 
apparent problems with pyramiding (discussed below).

Initially, the Board points out that, effective September 23, 
2002, the criteria for evaluating IVDS were revised.  See 
67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2003)).  Also, effective 
September 26, 2003, the portion of the rating schedule for 
evaluating musculoskeletal disabilities of the spine was 
revised.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243).  As there 
is no indication that the revised criteria are intended to 
have retroactive effect, the Board has the duty to adjudicate 
the claim only under the former criteria for any period prior 
to the effective dates of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective dates of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

In this case, in the December 2002 SOC, the RO considered the 
claim under the former criteria for IVDS and musculoskeletal 
disabilities, and the criteria for IVDS in effect from 
September 2002 to September 2003.  The current criteria for 
evaluating musculoskeletal disabilities and IVDS were 
considered in the January 2005 and June 2009 SSOCs. 

The Board notes that the Veteran was assigned a separate 
rating for sciatic nerve injury associated with his low back 
disability.  The claims file does not reflect any 
disagreement by the Veteran as to that decision, and further 
discussion related to that disability is unnecessary.  
However, the Board must note that evaluation of the same 
manifestations under different diagnoses, or "pyramiding", 
is precluded by 38 C.F.R. § 4.14 (2008).  A claimant may not 
be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  Separate ratings may be granted only 
when "none of the symptomatology for any one of [the claimed 
conditions] is duplicative of or overlapping with the 
symptomatology of the other ... conditions."  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (emphasis in original).  
In this case, compensable ratings for IVDS and sciatica 
cannot be in effect at the same time as both ratings would 
contemplate the neurological effects of the Veteran's low 
back disability.  In any event, as discussed below, higher 
ratings are not warranted based on the criteria for rating 
IVDS.  

A.  IVDS criteria prior to September 23, 2002

Prior to September 23, 2002, pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warranted 
a 60 percent rating.  Severe IVDS with recurring attacks and 
intermittent relief warranted a 40 percent rating.  Moderate 
IVDS with recurring attacks warranted a 20 percent rating.  
Mild IVDS warranted a 10 percent rating, and a noncompensable 
rating was assigned for postoperative, cured IVDS.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

The Veteran was seen for a VA neurosurgery consultation in 
June 2001.  He reported pain in the bilateral lumbar areas 
that reportedly went up his back at times.  Examination 
revealed bilateral paralumbar muscle spasm and back motion 
limited in all directions.  Knee jerks and ankle jerks were 
1/1 and Lesegue tests were negative.  He could stand on heels 
and toes well but had difficulty squatting down because of 
pain in his back.  A magnetic resonance imaging (MRI) was 
reviewed and reportedly showed a small bulge at the L5-S1 
level which was noncompressive and a very small bulge at the 
L4-5 level going to the left side.  According to the 
physician, the Veteran did not have symptoms of a disk 
herniation with root compression and certainly a 
neurosurgical procedure was not indicated.   

The Veteran was afforded a VA spine examination in June 2001.  
At that time, he reported chronic lower back pain and the use 
of a back brace and a transcutaneous electrical nerve 
stimulation (TENS) unit on a regular basis.  There was no 
radiation of the pain.  He denied lower extremity 
paresthesias and bowel or bladder dysfunction.  He reported 
missing two days of work in the last seven months.  

At the examination, the Veteran was observed to be able to 
undress himself and untie his shoelaces without any 
expression of pain or physical limitation.  Examination of 
the back revealed no gross swelling, redness or increase in 
warmth.  The back was not tender to palpation.  Deep tendon 
reflexes were 1+ bilaterally at the patellar and Achilles 
tendons.  There were no neurological deficits to sharp and 
dull discrimination, light touch sensation or vibratory 
sensation.  Muscle strength of the lower extremities was 2+ 
bilaterally.  The Veteran had slight back tightness in the 
lower back region with straight leg raise.  The Veteran 
refused to do forward flexion due to the fear of back pain 
exacerbation.  Extension was to 30 degrees, as was bilateral 
rotation of the lower back.  The examiner commented that the 
Veteran had been seen by a neurosurgeon who did not feel that 
the Veteran had any symptoms of disc herniation with root 
compression.

The Veteran had a VA neurology consultation in April 2002 
where he reported back pain.  During examination he had 
decreased mobility of the lumbar spine and was not able to 
bend back more than a minor amount.  On neurological 
examination, he walked with good stability and had no 
specific weakness of the legs.  Sensory testing was normal 
for touch and pain, and deep tendon reflexes were 1+.  

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a rating in excess of 20 
percent for service-connected low back disability, based on 
the criteria for rating IVDS for the period prior to 
September 23, 2002, are not met.  Notably, in June 2006, a 
physician (who a later VA examiner stated was a neurosurgeon) 
noted that the Veteran did not have symptoms of a disc 
herniation with root compression.  This finding was echoed by 
a June 2001 VA examiner.  Later examination by neurology also 
did not reveal any significant, abnormal findings.  The 
findings reported by medical professionals simply do not 
reflect severe IVDS.   



B.  IVDS criteria from September 23, 2002 to September 26, 
2003

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 26, 2003, IVDS 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  

Under that code, disability is determined by the number of 
incapacitating episodes during the past 12 months, with a 
10 percent rating for at least 1 week but less than 2 weeks; 
a 20 percent rating for at least 2 weeks but less than 
4 weeks; a 40 percent rating for at least 4 weeks but less 
than 6 weeks; and a 60 percent rating with at least 6 weeks.  
Id.  For purposes of evaluation under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Id. at Note (1).   

During a November 2002 primary care appointment, the Veteran 
reported paresthesia in his left leg as well as low back 
pain.

The Veteran was afforded another VA examination in November 
2002.  At that examination, the Veteran reported stiffness in 
his back as well as pain.  He stated that he used braces or a 
TENS unit three weeks out of a month.  The Veteran was able 
to walk from the waiting area to the examination room without 
any limping but with a slow gait and without any hip posture 
deformity.  He appeared comfortable sitting and was able to 
stand up from the chair without any assistance.  He was also 
able to take off his shoes, which were without any laces, and 
was able to stand.  On inspection, there was a normal 
lordosis of the lower back and no paraspinal spasm.  When 
asked to do forward flexion, the Veteran was resistant and 
said that if he tried he would fall down on the floor; he 
tried to flex forward but hesitated to do more.  His angle 
was 35 degrees.  Extension was also to 35 degrees and lateral 
flexion on the right and left was to 40 degrees; rotation was 
30 degrees.  Deep tendon reflexes were 1+ bilaterally, 
sensation to light touch was grossly intact, and muscle 
strength over the lower extremities was 5/5.  The diagnosis 
was chronic low back pain without radiculopathy, with a 
history of small lumbar spine bulges.  X-ray of the 
lumbosacral spine was negative.  

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a rating in excess of 20 
percent for service-connected low back disability, based on 
the criteria for rating IVDS in effect from September 23, 
2002 to September 26, 2003, are not met.  A higher rating is 
not warranted as bed rest prescribed by a physician is not 
shown during this period.  

C.  Musculoskeletal rating for period prior to September 26, 
2003

Under 38 C.F.R. § 4.71a, DC 5295, as in effect prior to 
September 26, 2003, lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position warrants a 20 percent rating.  
A 40 percent rating requires severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Alternatively, former DC 5292 provided that a 20 percent 
rating was assignable for moderate limitation of lumbar spine 
motion; and a maximum 40 percent rating was assigned for 
severe limitation of motion.  See 38 C.F.R. § 4.71a, DC 5292 
(as in effect prior to September 26, 2003).  

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  Also, as a point of reference, the Board notes that, 
under the revised criteria discussed below, normal range of 
motion of the thoracolumbar spine is flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees in 
each direction, and rotation to 30 degrees in each direction.  
See 38 C.F.R. § 4.71a, Plate V (2008).

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a rating in excess of 20 
percent for service-connected low back disability, based on 
the criteria in effect for rating musculoskeletal 
disabilities of the spine prior to September 26, 2003, are 
not met.

The evidence relevant to this period is set forth in the 
preceding sections. 

The evidence reflects that, prior to September 26, 2003, the 
Veteran had low back pain and occasional muscle spasm, 
warranting the current 20 percent rating, but no signs of 
severe lumbosacral strain warranting a higher rating under 
former DC 5295, to include listing of the whole spine, 
positive Goldthwaite's sign, marked limitation of forward 
bending, loss of lateral motion, or joint space narrowing or 
irregularity.  In addition, range of motion figures indicated 
at most moderate limitation of motion, and not severe 
limitation warranting a higher rating under former DC 5292.

D.  Period from September 26, 2003 to April 19, 2009

Under the revised spine rating criteria effective September 
26, 2003, lumbosacral strain is rated under DC 5237.  
However, all disabilities of the spine are rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula, a rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

The criteria for evaluating IVDS were essentially unchanged 
from the September 2002 revisions, except that the diagnostic 
code for IVDS was changed from 5293 to 5243.  38 C.F.R. 
§ 4.71a, DC 5243.

VA and prison treatment records for this period show multiple 
complaints of lower back pain and muscle spasm.  A March 2004 
electromyograph (EMG) and nerve conduction study of both feet 
and legs was reportedly normal.  

An MRI performed in July 2004 reportedly showed moderately 
severe degenerative disc disease at L4-L5 and L5-S1, moderate 
diffuse disc bulge at L4-L5 with narrowing of the lateral 
recesses, and disc bulge and broad based small to moderate 
central disc herniation at L5-S1 without direct neural 
compression.

After complaining of numbness of the outer left leg and foot 
in February 2006, examination revealed that range of motion 
was almost full, but with resistance to movement.  Strength 
in the lower extremities was 100/100 in all groups.  The 
assessment was low back strain, left sciatica, and left 
piriformis syndrome.  Later that month the Veteran was noted 
to have decreased trunk flexion; however, the next month, 
range of motion was normal.  In July 2006, the Veteran 
reported left leg numbness for the last 15 years.  In August 
2006, the Veteran reported chronic back pain and feeling his 
muscles tighten up.  He was able to bend forward at the waist 
to 30 degrees.  The assessment was chronic back pain.  Two 
days later, a doctor noted a normal range of motion.  A few 
weeks later, the Veteran reported that he threw his back out.  
On examination it was noted that the range of motion again 
seemed normal with no or minimal discomfort.  The assessment 
was myalgia left buttocks, flank, lower back, piriformis 
muscles.  

The Veteran was afforded a VA neurology examination in 
October 2008 (he also reported to an orthopedic examination 
but terminated the examination before it could be completed).  
At the neurology examination, the Veteran complained of low 
back pain that radiated to his hip and left leg, as well as 
numbness, tingling and weakness of the left leg, and constant 
numbness and tingling of the left foot.  He reported 
incontinence of urine 2 to 3 times a year.  According to the 
Veteran, in the last year he had spent 100 days on bed rest.  

Examination revealed full muscle strength throughout, except 
for 4+/5 weakness in left knee extension.  He had difficulty 
walking on his left heel without dropping the left foot.  
There was no muscle wasting, and reflexes were present and 
normal throughout.  Sensation to pin prick was decreased 
along the lateral aspect of the left calf.  Light touch 
sensation was decreased along the same distribution, and into 
the dorsolateral aspect of the left foot.  The examiner's 
impression was that the Veteran had low back pain that 
radiates down the left leg.  He also noted the examination 
findings of mild weakness of left knee extension and mild 
weakness of left foot dorsiflexion as indicated by difficulty 
walking on his left heel.  In the examiner's opinion, the 
Veteran had significant low back pain with sciatic-type 
features.  He also commented that there was evidence on 
neurological examination for mild neurological compromise, 
including weakness and loss of sensation in a distribution 
that would suggest sciatic nerve injury.  

In November 2008, the Veteran told a VA physician that he had 
weekly episodes of worsening pain to the point where he 
cannot walk/function.  He also said pain disrupted his sleep.  
Examination revealed lower extremity strength of 4/5 
throughout secondary to pain.  Range of motion of the trunk 
was also decreased due to pain.  Neurological examination 
revealed decreased sensation in calf and foot, decreased 
strength in calf, and 2+ reflexes.  The assessment included 
lower back pain.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
a rating in excess of 20 percent for low back disability, 
from September 26, 2003 to April 19, 2009, are not met.

To warrant a higher rating during this period, the evidence 
would need to show forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, favorable ankylosis of the 
entire thoracolumbar spine, or incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.   

The Board recognizes that in August 2006, a nurse noted that 
the Veteran was able to bend forward at the waist to 
30 degrees.  However, shortly before and after that day, 
range of motion was noted as normal.  In fact, two days later 
a doctor examined the Veteran and he had a normal range of 
motion.  Looking at the evidence as a whole, limitation of 
forward flexion to 30 degrees or less is not shown.  
Likewise, as motion of the thoracolumbar spine is shown, a 
finding of ankylosis of the thoracolumbar spine would not be 
appropriate.  

The Board also recognizes that in July 2005 the Veteran was 
ordered by a licensed practical nurse to take 2 days of bed 
rest, and that the Veteran reported to the examiner in 
October 2008 that during the previous year he had spent 100 
days on bed rest.  However, bed rest prescribed by a 
physician is not shown in the evidence of record.    

E.  Since April 19, 2009

The Veteran was afforded a VA examination on April 19, 2009.  
At the examination, the Veteran was able to flex about 20 
degrees, which did not increase after three repetitions.  He 
reported pain during bending that went down the left leg.  He 
also said his foot goes numb.  The Veteran had loss of touch, 
pain, and fiber 9 gram on the left toes.  Deep tendon 
reflexes were absent at knees and ankles on both sides.  The 
examiner commented that the Veteran appeared to have sciatic 
nerve symptoms.  

During this period, the Veteran's low back disability is 
rated as 40 percent disabling.  To warrant a higher rating, 
the evidence would need to show unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes having 
a total duration of at least 6 weeks during the past 
12 months.  The examination report shows that the Veteran has 
motion, albeit limited motion, of the spine.  As such, a 
finding of ankylosis of the entire thoracolumbar spine would 
not be appropriate.  Likewise, no periods of bed rest 
prescribed by a physician are shown during this period.  For 
these reasons, a rating in excess of 40 percent since April 
21, 2009 is not warranted.  

F.  All Periods

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

However, even considering pain and other factors, the 
evidence simply does not support assignment of higher ratings 
under any of the criteria in this case.  Pain was noted; 
however, none of the other DeLuca factors were indicated 
related to the low back.  There is no medical evidence that 
the Veteran's pain is so disabling to actually or effectively 
result in more than moderate limitation of motion prior to 
September 26, 2003, limitation of flexion of the 
thoracolumbar spine to 30 degrees between September 26, 2003 
and April 21, 2009, or ankylosis of the entire thoracolumbar 
spine since April 21, 2009-the requirements for higher 
ratings in this case.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during any 
period under consideration, the Veteran's service-connected 
low back disability has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings).  There also is no objective evidence 
that low back disability has warranted frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  See also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for higher ratings prior to and since April 21, 2009, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of higher ratings, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for low back disability, 
prior to April 21, 2009, is denied.

A rating in excess of 40 percent for a low back disability, 
since April 21, 2009, is denied.




____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


